DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 26, 35, 36, 40, 41, 43-45, 47 and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colina Santamaria et al. [US 2010/0149508 A1].

Regarding claims 16 and 35, Colina Santamaria et al. discloses a method, / a non-transitory computer program product comprising machine-readable instructions therein comprising: estimating, by a hardware computer system, a characteristic that will be imparted to a substrate to be processed by one or more process apparatuses by combining one or more contributions to the characteristic of the one or more process apparatuses with one or more values of the characteristic, at least one of the one or more process apparatuses being upstream from a lithographic apparatus (as shown in Figs. 2, see also paragraphs [0050]-[0081] teaches obtaining information related to a deviation in a property of a pattern feature, and determining a 

Regarding claims 17 and 36, Colina Santamaria et al. discloses further comprising determining, based on the estimated characteristic, whether a defect is to be produced on the substrate (as shown in Figs. 2).

Regarding claim 26, Colina Santamaria et al. discloses further comprising creating and outputting modification information to adjust one or more of the one or more process apparatuses based on the estimated characteristic (as shown in Figs. 2).

Regarding claims 40 and 41, Colina Santamaria et al. discloses wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of a lithographic apparatus to the characteristic and wherein the contribution of the lithographic apparatus to the characteristic is derived from a group of one or more variables related to the lithographic apparatus (as shown in Figs. 2).

Regarding claims 43-45 and 47, Colina Santamaria et al. discloses wherein the instructions are further configured to cause the computer system to create and output modification information to adjust one or more of the one or more process apparatuses based on 

Regarding claims 49, Colina Santamaria et al. discloses wherein the one or more values of the characteristic of the substrate are determined from a measurement or from a signal from one or more of the one or more process apparatuses (as shown in Figs. 2).

Regarding claims 50-51, Colina Santamaria et al. discloses wherein the characteristic of the substrate comprises one or more selected from: critical dimension, critical dimension uniformity, overlay, side wall angle, feature height, bottom surface tilt, pattern shift, and/or geometric asymmetry of a pattern and wherein the characteristic of the substrate comprises one or more fingerprints of the characteristic across a pattern on the substrate, or one or more fingerprints of the characteristic across the substrate containing a plurality of the patterns across the substrate (paragraphs [0050]-[0081]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 42, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Colina Santamaria et al. in view of Levy et al. [US 2004/0235205 A1].

Regarding claims 37-39, 42, 46 and 48, Colina Santamaria et al. discloses the computer program product (as applied above).

Colina Santamaria et al. does not explicitly teach wherein the one or more process apparatuses comprise one or more selected from: a deposition tool, a lithographic apparatus, and/or an etch tool, wherein the one or more contributions of the one or more process 
However, Levy et al. discloses controlling a semiconductor fabrication process by determining at least two properties of a specimen wherein the one or more process apparatuses comprise one or more selected from: a deposition tool, a lithographic apparatus, and/or an etch tool, wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of a deposition tool to the characteristic, wherein the contribution of the deposition tool to the characteristic is derived from a characteristic of an etchable layer formed in the substrate by the deposition tool, wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of an etch tool to the characteristic, wherein the one or more variables comprise the deposition variable of the deposition tool, the deposition variable comprising a deposition rate of the deposition tool or an operating duration of the deposition tool, wherein the one or more variables comprise the etch variable of the etch tool, the etch variable comprising an etch rate of the etch tool, an etch type of the etch tool, or an operating temperature of the etch tool (paragraphs [0090]-[0099], [0323]-[0337], [0416]-[0461] and [0518]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882